Citation Nr: 0016681	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-04 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed venous 
insufficiency and phlebitis.  

2.  Entitlement to service connection for claimed 
hypertension.  

3.  Entitlement to service connection for claimed disability 
of the right fourth finger.  

4.  Entitlement to service connection for a claimed hearing 
loss.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to March 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran is shown to have served in combat during his 
extensive period of active military service.  

2.  The current medical evidence shows that the veteran has 
residual right fourth finger disability manifested by post-
traumatic changes that is likely due to an injury suffered in 
service.  

3.  The current medical evidence shows that the veteran has 
bilateral hearing disability that is likely due to the 
exposure to acoustic trauma in service.  

4.  The veteran's claims of service connection for venous 
insufficiency and phlebitis and hypertension are plausible 
and capable of substantiation.  




CONCLUSIONS OF LAW

1.  The veteran has disability manifested by post-traumatic 
changes of the right fourth finger injury due to an injury 
which was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304(d) (1999).  

2.  The veteran has a bilateral hearing disability due to 
disease or injury which was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (1999).  

3.  The veteran has submitted evidence of well-grounded 
claims of service connection for venous insufficiency and 
phlebitis and hypertension.  38 U.S.C.A. §§ 1110, 1154(b), 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In cases where a "combat" veteran claims service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are to be applied.  In pertinent part, 
38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Appeals Court) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of 
service connection," even if no 
official record of such incurrence 
exists.  

Collette v. Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) 
(citations omitted).  This section considerably lightens the 
burden of a combat veteran who seeks benefits for disease or 
injury which he alleges were incurred in combat in service.  
Id. at 392.  The third step requires the Board to consider 
whether there is clear and convincing proof which would rebut 
the presumption of service connection.  Id. at 393.  


I.  Right fourth finger and hearing loss

In this case, the Board finds that the veteran, a combat 
veteran, has proffered satisfactory lay evidence of service 
exposure to acoustic trauma and an injury to the right fourth 
finger.  Further, the Board finds that this evidence is 
consistent with the circumstances, conditions and hardships 
of his combat service.  In addition, the lay evidence is 
credible.  Consequently, as the veteran has satisfied both of 
these inquiries mandated by the statute, a factual 
presumption arises that the alleged acoustic trauma and 
injury are service connected.  Id.  

The factual presumption of service connection is rebuttable 
only with "clear and convincing evidence to the contrary."  
Id.  (citing 38 U.S.C.A. § 1154(b)).  As to whether the 
veteran sustained acoustic trauma and an injured right fourth 
finger in service, the only evidence contradicting the lay 
evidence is the absence of any such evidence.  Indeed, the 
veteran's service medical records are not associated with the 
claims folder.  The Board finds that the lack of evidence 
does not rise to the level of "clear and convincing" 
required to rebut the presumption of service incurrence of 
acoustic trauma and an injury to the finger.  

Thus, the Board finds that the evidence of record serves to 
establish that the veteran suffered acoustic trauma and an 
injury to the right fourth finger in service.  This 
determination, however, does not end the Board's analysis.  
There also must be evidence of current disability and of a 
nexus to service.  See Libertine v. Brown, 9 Vet. App. 521, 
524 (1996).  

In this case, the Board finds that the veteran has provided 
sufficient medical evidence of both current disability and a 
nexus to his in-service injury.  Specifically, a November 
1996 VA medical examination included an x-ray study which 
showed "[p]ost-traumatic degenerative change at the level of 
the proximal interphalangeal joint of the fourth digit of the 
right hand.  There was marked narrowing of the proximal 
interphalangeal joint of the fourth digit of the right hand 
consistent with previous trauma of some sort."  The 
diagnosis was that of osteoarthritis of the proximal 
interphalangeal joint with probable rupture of the extensor 
tendon which motivates the distal phalanx.  

Although there was no discussion of the in-service injury, 
the examination was conducted in conjunction with the 
veteran's claim of service connection.  It appears from a 
review of the record that the primary factor the RO 
considered when reviewing the veteran's claim was the lack of 
evidence establishing in-service injury.  As detailed 
hereinabove, when combat veterans establish, with 
satisfactory lay or other evidence, service incurrence or 
aggravation of injury or disease consistent with the 
conditions of combat service, VA shall accept the veteran's 
evidence as sufficient proof of service connection, even if 
no official record of such incurrence exists.  Collette v. 
Brown, 82 F.3d at 392-3; 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

In addition, a November 1996 VA audiological examination 
indicated that the veteran was exposed to noise from 
artillery, helicopters, aircraft, mortars and other combat 
noise.  In addition, he was in charge of a small arms range 
and worked as a customs officer.  The examination revealed 
mild to severe sensorineural hearing loss bilaterally.  
Indeed, the audiometric evaluation indicated a hearing loss 
as defined by 38 C.F.R. § 3.385.  

As the veteran submitted satisfactory lay evidence, the Board 
accepts that the veteran was exposed to acoustic trauma and 
suffered an injury to his right fourth finger in service.  
Additionally, as supported by medical evidence in the record, 
the Board recognizes that the veteran has a current 
disability of his right fourth finger and bilateral hearing 
disability.  The Board also believes that the medical 
diagnoses, when read with the veteran's total history, 
establishes a nexus between his in-service injury/acoustic 
trauma and current disability.  

Accordingly, the Board concludes that the preponderance of 
the evidence supports claims of service connection for 
bilateral hearing loss and post-traumatic changes of the 
right fourth finger.  



II.  Hypertension and venous insufficiency and phlebitis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

The veteran alleges that he jumped off a tank or amphibious 
tractor and landed in a rice paddy which was as hard as rock.  
He stated that he "hobbled" around and was carried back to 
the rear where he was seen by a physician who sent him to Da 
Nang.  From there, he purportedly was sent to the 
Philadelphia Naval Hospital.  During this time, both legs 
were swollen.  A VA examination conducted in November 1996 
includes a fairly extensive medical history.  The diagnosis 
was that of venous insufficiency without active 
thrombophlebitis.  

In this case, the Board finds that the veteran, a combat 
veteran, has proffered satisfactory lay evidence of service 
incurrence of an injury to his legs and that this evidence is 
consistent with the circumstances, conditions and hardships 
of his combat service.  The Board finds that the lay evidence 
is credible.  

Consequently, as the veteran has satisfied both of these 
inquiries mandated by the statute, a factual presumption 
arises that the alleged injury is service connected.  Id.  In 
addition, the medical evidence shows that the veteran has 
venous insufficiency.  

The Board notes that, in light of the November 1996 
examination report which discussed the veteran's venous 
insufficiency in conjunction with the alleged in-service 
injury, the claim of service connection for venous 
insufficiency and phlebitis is well grounded.  

Similarly, it was reported at a November 1996 VA examination 
that the veteran had hypertension diagnosed in 1974.  The 
diagnosis at the time of the VA examination was that of 
hypertension without apparent cardiomegaly.  

The first medical evidence currently of record showing a 
diagnosis of hypertension is dated in 1980.  The veteran's 
treating physician, however, in a June 1988 letter, stated 
that he started treating the veteran in October 1980 at which 
time he carried a previous diagnosis of hypertension.  

In light of the November 1996 VA examination indicating a 
diagnosis of hypertension in 1974, which is to some extent 
corroborated by the veteran's treating physician, the claim 
of service connection for hypertension is well grounded.  



ORDER

Service connection for post-traumatic changes of the right 
fourth finger is granted.  

Service connection for a bilateral hearing loss is granted.  

As the claim of service connection for venous insufficiency 
and phlebitis is well grounded, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  

As the claim of service connection for hypertension is well 
grounded, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

As noted hereinabove, the veteran's service medical records 
have not been associated with the claims folder.  The RO has 
made several attempts to retrieve them from the National 
Personnel Records Center (NPRC), but they have indicated that 
no such records were available.  The Board notes that the 
veteran initially had a claims folder identified by a 
different claim number-specifically a "C" number.  
Apparently in April 1998, the "C" file and current "SS" 
file were merged.  The RO should utilize all available 
resources in another attempt to locate the veteran's service 
medical records.  

In his Notice of Disagreement, the veteran noted that his 
current physician had all of his civilian medical records 
from the time he retired from service.  He stated, however, 
that his physician would only send those records of treatment 
in which he was involved.  That is, the physician would not 
provide records of other physician's treatment of which he 
was in possession.  As an alternative to requesting those 
records, the RO should request that the veteran's physician 
review the veteran's medical records and provide a statement 
regarding the date of onset of the veteran's hypertension.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  A Records Development Specialist at 
the RO should personally use all 
available resources in an attempt to 
locate the veteran's service medical 
records.  Searches should be made using 
both the veteran's previous C-file number 
as well as his Social Security number.

2.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for venous insufficiency, 
phlebitis and hypertension since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should contact the 
veteran's treating physician and request 
that he review all of the veteran's 
medical records in his possession and 
provide an opinion regarding the date of 
onset of the veteran's hypertension.  

3.  Then, the RO should arrange for VA 
examinations to determine the nature and 
likely etiology of the claimed venous 
insufficiency and phlebitis and the 
hypertension.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
Based on his/her review of the case, the 
examiner should provide an opinion as to 
the likelihood that the veteran has 
current venous insufficiency and/or 
phlebitis due to leg injuries in service 
as described by the veteran.  In 
addition, the examiner should review the 
veteran's claims folder and provide an 
opinion as to the likely date of onset of 
his hypertension.  A complete rationale 
must be provided for any opinion 
expressed.  The examiner's report should 
be associated with the claims folder.  

4.  After undertaking any additional 
necessary development, the RO should 
review the issues on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



